

117 HR 4462 IH: Promoting Equitable Access to Paid Family Leave Act of 2021
U.S. House of Representatives
2021-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4462IN THE HOUSE OF REPRESENTATIVESJuly 16, 2021Mr. LaHood introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend title IV of the Social Security Act to provide for parental leave payments to parents after the birth or adoption of a child in lieu of child care assistance, and for other purposes.1.Short titleThis Act may be cited as the Promoting Equitable Access to Paid Family Leave Act of 2021.2.Parental leave payments in lieu of child care assistanceSection 418 of the Social Security Act (42 U.S.C. 618) is amended—(1)by redesignating subsection (d) as subsection (e); and(2)by inserting after subsection (c) the following:(d)Grant condition(1)In generalAs a condition of receiving a grant under this section, a State shall provide the parent of an eligible child the option to receive, in accordance with this section, a payment, which may be made on a monthly, biweekly, or weekly basis, for each month in the parental leave period with respect to such eligible child, in lieu of receiving any child care services described in the Child Care and Development Block Grant Act of 1990 during the period.(2)AmountThe amount of a payment made pursuant to paragraph (1) with respect to an eligible child shall be not less than the average subsidy payment in the applicable market area within the State for the provision of child care services for infants, across all categories of care.(3)ApplicationTo receive a payment pursuant to paragraph (1) with respect to an eligible child, the parent of the eligible child shall submit an application to the lead agency, or agency designated by the lead agency, of the applicable State before the beginning of the parental leave period with respect to the eligible child. The application shall include—(A)assurances by the applicant—(i)that the eligible child will not be receiving any child care services described in such Act during the period paid for by funds made available under this part; and(ii)that the applicant will not be receiving paid parental leave from any other source during the period;(B)documentation demonstrating that the applicant was working or attending a job training or educational program, as defined by the State, for at least 4 consecutive quarters ending on the date of application; and(C)any other such assurances or documentation the State may require.(4)Transition to child care servicesA parent of an eligible child receiving a payment pursuant to paragraph (1) shall be provided the option to enroll in child care services provided under such Act immediately after the end of the parental leave period with respect to the eligible child.(5)DefinitionsIn this subsection:(A)Eligible childThe term eligible child has the meaning given the term in section 658P(4) of such Act without regard to subparagraph (C).(B)Lead agencyThe term lead agency has the meaning given the term with respect to a State in section 658D of such Act.(C)Parental leave periodThe term parental leave period means the 3-month period beginning on the date of birth or adoption, as applicable, of an eligible child.(6)ClarificationFor purposes of subsection (b)(2), a payment pursuant to paragraph (1) of this subsection, shall be considered child care assistance..